Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20, as filed April 1, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the previous rejection under 35 U.S.C. §103, when independent claims 1, 10 and 19 are viewed as a whole, the closest prior art of record cannot be combined to teach each and every limitation in the claims without relying on hindsight reasoning.
Regarding the closest prior art of record, Tran et al. (U.S. Pub. No. 2014/0379371) discloses a refill system that allows a user to enter a prescription number to order a refill and view the status of the order without logging into the system, such that sensitive information is masked. Tran does not disclose view the status with masked sensitive information of a plurality of different orders based on the entered prescription number.
Taneja (U.S. Patent No. 10,210,311) discloses sending a refill reminder to a patient which includes the status of a plurality of different prescription orders with the sensitive information masked and allows the patient to refill the prescription orders and receive a confirmation without the patient needing to log into the system . Taneja does not disclose a user entering a first prescription number which is used to retrieve the a plurality of prescription orders presented in the refill reminder.
Francis et al. (U.S. Patent No. 7,870,007) discloses an online medication interaction checker which allows a user to enter a prescription number and identification information to retrieve all prescriptions associated with the customer in order to display interaction information. Francis does not disclose that the plurality of prescriptions are retrieved based on the entered a prescription number, rather, Francis discloses using the identification (i.e. a PIN) to retrieve the prescriptions.
Bleser et al. (U.S. Pub. No. 10,235,499) discloses a user checking the order status of a plurality of prescriptions by login into a system. For first time users, the user may be registered by locating a user in the system by searching a user’s prescription number, name, phone number, birth date to locate the user. Bleser does not disclose order history of the plurality of prescription is retrieved based on the are retrieved based on the searched/entered prescription number.
Munoz et al. (U.S. Pub. No. 2002/0052760) discloses prompting a user to enter identification information including a prescription number and a date of birth in order to refill a prescription. Munoz does not disclose to retrieve/refill a plurality of prescription orders based on the entered prescription number.
Kukreja et al. (U.S. Pub. No. 2014/0180707) discloses a medication interaction checker which allows a user to enter a prescription number to check for interactions against the users currently active prescriptions. However, Kukreja requires that the identity of the user to be known by having and accessing an account (i.e. with a user name and password) for the system to retrieve currently active prescriptions based on the entered prescription number. Therefore Kukreja does not disclose to retrieving a plurality of orders associated with a user identified based on the first medication prescription number in the context of the claim (i.e. masking sensitive prescription information of retrieved prescription information when the user is not logged into the system).
Walter et al. (U.S. Pub. No. 2016/0357937) disclose a refill mobile application which presents prescription order status’ of a plurality of prescription and allows a user to enter a prescription number to display a prescription order status. Walter does not disclose any user identification, validation, masking, etc.
Louie et al. (U.S. Pub. No. 2011/0166878) discloses a pharmacy system which hides prescription order status information from a pharmacist until a customer has been identified though information including patient and prescription demographics, including a date of birth. Louie does not disclose retrieving a plurality of orders associated with a user identified based on the first medication prescription number in the context of the claims.
Johansson et al. (U.S. Patent No. 9,485,237) discloses a system to present only certain account information, such as order history information, to a user without a password by determining the confidence that a user has been correctly identified through a series of challenge questions which may be associated with a recently placed order.  Johansson does not disclose retrieving a plurality of orders associated with a user identified based on the first medication prescription number.
Nath et al. (U.S. Pub. No. 2014/0282949) discloses a “no password log in” system which allows access to account information by providing identification information and obscuring information in the account based on how much identification information is provided. Johansson does not disclose retrieving a plurality of orders associated with a user identified based on the first medication prescription number.
Therefore, while the closest prior art of record separately disclose identifying a user from a prescription number and date of birth, validating that a user is correctly identified, retrieving a first and second prescription information based on a first prescription information, determining levels of information to mask based on how the user is identified, masking sensitive prescription information, generating prescription order status’ for a first and second prescription orders and transmitting the first and second prescription order status’ such that sensitive information is masked, the closest prior art of record cannot be combined in such a way so as to teach each and every limitation in the claims, when viewed as a whole, without relying on hindsight reasoning.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686